DETAILED ACTION

1. This communication is in response to the application filed on 01/29/2019.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
        Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini, III et al.  et al. (hereinafter “Bellini”)  (US 8,903,933 B1) in view of Ritche (US 2002/0194319 A1).
 
Regarding claim 1, Bellini discloses computer storage media storing computer executable instructions  (Bellini discloses a computer readable medium ( memory) storing computer –readable programs embodied one or more article of manufacture is disclosed  (Bellini, column 30, lines 17-29)) which when executed implement a support ticket platform for managing a plurality of network infrastructures, the support ticket platform comprising: a support ticket database (Bellini discloses a database being used to support tickets  in a ticketing system (Bellini, column 7, lines 51-52)); and
      a support ticket server that is in communication with the support ticket database (Bellini discloses information technology support tickets having a server communicating with  and that is configured to receive alerts from the plurality of network infrastructures ((Bellini discloses  new incidents from  several devices  being accessed by support agents processing the information regarding the incidents in a ticketing system ( a support incident is equated to an alert; several devices are network infrastructures)  ( a ticket has to be received first from device  before being available)  (Bellini, column 10, lines 37-48; Fig.17  ); incidents being from several devices in fig.17), 
    wherein in response to receiving an alert that defines a network issue, the support ticket server automatically creates a support ticket to represent the network issue (Bellini discloses when a new incident is available to be worked by an agent in a ticketing system, the ticketing system processes automatically a ticket that addresses the support incident that is indicated  as new ticket  in the ticketing system ( a ticket has to be received first  before being available)   (Bellini, column 10, lines 37-54 )). 
 
      Bellini does not disclose  the support ticket server automatically creates a support ticket to represent the network issue by performing the following:   parsing the alert to obtain a service ID that is included in the alert; employing the service ID to query the support ticket database to retrieve information about a particular managed device; and employing the retrieved information about the particular managed device to submit one or more requests to the support ticket database to create a support ticket that associates the network issue with the particular managed device.      

        Ritche discloses the support ticket server automatically creates a support ticket to represent the network issue device (Ritche discloses automatically creating and issuing a job ticket by providing automatically passed parameters (e.g. passed device identification)  of the device affected by the alert (Ritche, [0063] )) by performing the following: parsing the alert to obtain a service ID that is included in the alert (Ritche discloses parsing information from an error alert for identifying a task type ( e.g. cannot connect, system slow or hanging) ( where task type identification is equated to   service ID)  (Ritche, [0063]-[0064] )); employing the service ID to query the support ticket database to retrieve information about a particular managed device (Ritche discloses database being looked up to  verify a required  particular  device before creating and issuing a job ticket about an error alert  (job ticket that is used for looking up the 
        employing the retrieved information about the particular managed device to submit one or more requests to the support ticket database to create a support ticket that associates the network issue with the particular managed device (Ritche discloses the information get from the database about the required particular device that was looked up from the database being used to create a ticket for the detected fault from a call service ( the call service is equated to request for service)  (Ritche, [0065] ); in addition, the request of a ticket being disclosed in [0064]).    

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Ritche’s teachings with Bellini’s teachings. One skilled in the art would be motivated to combine them in order to generate a ticket safely by incorporating in the ticket information about  a particular device identification associated with the ticket and by verifying  that the error alert is from the identified device store that is  in the service ticket database by performing those verification steps a ticket will be generated more accurately.

Regarding claim 2, Bellini and Ritche disclose the computer storage media of claim 1, wherein the information about the particular managed device comprises an identifier of the managed device (Bellini discloses an identification device supported by support ticket (Bellini, column  19, lines 23-24)), an identifier of a site where the managed device is located and an identifier of a company that is associated with the site (Bellini discloses name of the company where the computer device used by the consumer is located, where the location is the company intranet (Bellini, column  26, lines 31-34; column 12, lines 54-55)).     

Regarding claim 3, Bellini and Ritche disclose the computer storage media of claim 1, wherein the alert is an email (Bellini discloses an alert email being sent (Bellini, column  10, lines 59-61)).   

Regarding claim 4, Bellini and Ritche disclose the computer storage media of claim 1. 

wherein the service ID functions as a unique identifier of the particular managed device within the support ticket platform.   

        Ritche discloses wherein the service ID functions as a unique identifier of the particular managed device within the support ticket platform (Ritche discloses a task type being identified in a service alert that is associated with a particular required device in a service ticket mechanism)  (a task type identification is equated to service ID) (Ritche, [0063]-[0064] )).     

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Ritche’s teachings with Bellini’s teachings. One skilled in the art would be motivated to combine them in order to generate a ticket safely by incorporating in the ticket  information about  the particular device identification associated with the ticket and by verifying the error alert is from the identified device that is stored in the service ticket database the service ticket mechanism by doing so a ticket will be generated for the correct device because the device that reports the alert event will be the device identified in the ticket.  
  
Regarding claim 10, Bellini and Ritche disclose the computer storage media of claim 1, wherein the support ticket server is configured to automatically close a support ticket by performing the following: receiving input that identifies that a network issue represented by the support ticket has been resolved (Bellini discloses a ticket issue being resolved (Bellini, column 8, lines 24-25)); in response to the input, submitting one or more requests to the support ticket database to add an auto close time to the support ticket; and in response to subsequently detecting that the auto close time has been reached, closing the support ticket (Bellini discloses a time budgeted being associated to a ticket (by disclosing a budgeted time, the ticket is closed when the time budgeted is reached)   (Bellini, column 8, lines 1-15)).   

Regarding claim 11, Bellini and Ritche disclose the computer storage media of claim 1, 
wherein the support ticket server is configured to provide an interactive ticket map by performing the following: querying the support ticket database to identify all support tickets that match specified criteria (Bellini discloses tickets  that are requested from the ; for each identified support ticket, querying the support ticket database to retrieve coordinates that are associated with the support ticket (Bellini discloses tickets being requested from the database using ticket identifier and information to facilitate providing information technologic support of a computer device (Bellini, column 2, lines 11-23)); and for each identified support ticket, employing the coordinates to display a graphical representation of the support ticket in a corresponding location on the interactive ticket map (Bellini discloses a display area where a chat display area is found, different tickets are displayed, and transcripts of the tickets are also being displayed (Bellini, column 14, lines 36-64)).      

Regarding claim 12, Bellini and Ritche disclose the computer storage media of claim 1, wherein the support ticket server is configured to provide the interactive ticket map by also performing the following: displaying a list of the identified support tickets alongside the interactive ticket map, the list providing details of each of the identified support tickets (Bellini discloses a display area where a chat display area is found, different tickets are display, and transcripts of the tickets are also being display (Bellini, column 14, lines 36-64)).   


3b. Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Bellin in view of Ritche   as applied to claims 1 -4 and 10-12 above, and further in view of  Li et al. (hereinafter “Li”) (US 2019/0356535 A1).

Regarding claim 5, Bellini and Ritche disclose the computer storage media of claim 1.

     Bellini in view of  Ritche do not disclose wherein the support ticket database defines network objects and the support ticket server is further configured to receive requests to create support tickets from network objects, wherein in response to receiving a request to create support tickets from a particular network object, the support ticket server creates a plurality of support tickets using the particular network object by performing the following: employing an identifier of the particular network object to submit one or more requests to the support ticket database to create a master ticket representing a network issue; employing the identifier of the particular network object to query the support ticket database to retrieve identifiers of a plurality of managed devices that are associated with the particular network object; and for each of the plurality of managed devices, employing the identifier of the managed device to create a support ticket that is associated with the master ticket and which also represents the network issue that the master ticket represents.  


      Li discloses wherein the support ticket database defines network objects (Li discloses a database being made of a network topology object data model associated with a network infrastructure having a fault management system (Li, [0048])) and the support ticket device is further configured to receive requests to create support tickets from network objects (Li discloses a network infrastructure being queried  for supporting the tickets that are created  using managed objects (Li, [0087]);in [0083] the querying of the support service is disclosed), wherein in response to receiving a request to create support tickets from a particular network object, (Li discloses from a plurality of source events a root correlation information model of managed objects a parent object is created ( the parent object is equated to the object of the source of fault event ) (Li, [0042]))  the support ticket server creates a plurality of support tickets using the particular network object by performing the following: employing an identifier of the particular network object to submit one or more requests to the support ticket database to create a master ticket representing a network issue (Li discloses from qualified source tickets, a parent ticket being created and the other tickets are the child tickets of  the parent ticket that has a representation of the root cause of the fault; where each source of the fault including the root cause of the fault even  has a object model in a database ( the parent ticket is equated to the master ticket) (Li, [0042])); employing the identifier of the particular network object to query the support ticket database to retrieve identifiers of a plurality of managed devices that are associated with the particular network object (Li discloses  the parent object label (label is equated to identified) ticket being used to query the child sources of the fault event in the database ( the root source of the fault event is the particular network source where the fault event originated) (Li, [0042])); and for each of the plurality of managed devices, employing the identifier of the managed device to create a support ticket that is associated with the master ticket(Li discloses  the parent object creating ticket being used to query the child sources of the fault event ( the root source of the fault event is the particular network event) (Li, [0042])) and which also represents the network issue that the master ticket represents  (Li discloses the root source of the fault event is the particular network event of  the parent source creating ticket being used to query the child sources of the fault event (Li, [0042])).         
 
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Li’ s teachings with Bellini’s teachings in view of  Ritche’s teachings. One skilled in the art would be motivated to combine them in order to decrease the query time spent in identifying a root cause of a network fault so by identifying the source cause of a network fault, the search time of multiple source  tickets  will decrease because finding time to search the fault even of each device in a network will be avoided.

3c. Claims 6 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Bellin in view of Ritche, in view of Li   as applied to claims 1 -5 and 10-12 above, and further in view of  Arce Velleggia et al.  et al. (hereinafter “Arce”)  (US 2003/0177376 A1).
 
Regarding claim 6, Bellini, Ritche, and Li disclose the computer storage media of claim 5.

        Bellini in view of  Ritche do not disclose  wherein the plurality of managed devices that are associated with the particular network object includes managed devices that are associated with different companies, and wherein employing the identifier of the particular network object to submit one or more requests to the support ticket database to create a master ticket representing a network issue comprises creating a master ticket for each of the different companies, and wherein each support ticket is associated with the master ticket for the company with which the corresponding managed device is associated.      

          Li discloses wherein employing the identifier of the particular network object to submit one or more requests to the support ticket database to create a master ticket representing a network issue comprises creating a master ticket (Li discloses from qualified source tickets, a parent tickets is created and the other tickets are the child tickets where the parent ticket has the root cause of the fault where each source of the fault even has a object model in a database ( the parent ticket is equated to the master ticket) (Li, [0042])), and wherein each support ticket is associated with the master ticket for which the corresponding managed device is associated (Li discloses  the parent object creating ticket being used to query the child sources of the fault event ( the root source of the fault event is the particular network event) (Li, [0042])).        

        It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Li’ s teachings with Bellini’s teachings in view of  Ritche’s teachings. One skilled in the art would be motivated to combine them in order to decrease the query time spent in identifying a root cause of a network fault so by identifying the source cause of a network fault, the search time of multiple source  tickets  will decrease because finding time to search the fault even of each device in a network will be avoided.

        Bellini in view of  Ritche, in view of Li  do not disclose each support ticket is associated with the master ticket for the company, a master ticket for each of the different companies ;wherein the plurality of managed devices that are associated with the particular network object includes managed devices that are associated with different companies.

         Arce discloses each support ticket is associated with the master ticket for the company (Arce discloses a module ticket being created for an organization (Arce, [0062]), a master ticket for each of the different companies(Arce discloses a module ticket being created for an organization having many sized organizations (Arce, [0062]) ;wherein the plurality of managed devices that are associated with the particular network object includes managed devices that are associated with different companies (Arce discloses the information in the workstation module ticket is information of a TM Master database server that authenticates a module and creates the ticket for the module  of an organization of many reasonable –sized organizations (Arce, [0062]); in [0005] it is disclosed that what is being disclosed for an organization applied for more than one reasonable-sized organizations).   

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Arce’ s teachings with Bellini’s teachings in view of  Ritche’s teachings, and in view of Li’s teachings. One skilled in the art would be motivated to combine them in order to close ticket regarding the same issue in an organization by closing the organization ticket by doing so all of the tickets regarding the organization will be closed. 

 Regarding claim 8, Bellini and Ritche disclose the computer storage media of claim 1.

         Bellini and in view of  Ritche do not disclose   wherein the support ticket database defines company objects and the support ticket server is further configured to receive requests to create support tickets from company objects, wherein in response to receiving a request to create support tickets from a particular company object, the support ticket server creates a plurality of support tickets using the particular company object by performing the following: employing an identifier of the particular company object to submit one or more requests to the support ticket database to create a master ticket representing a network issue; employing the identifier of the particular company object to query the support ticket database to retrieve identifiers of a plurality of managed devices that are associated with the particular company object; and for each of the plurality of managed devices, employing the identifier of the managed device to create a support ticket that is associated with the master ticket and which also represents the network issue that the master ticket represents.   

          Li discloses wherein the support ticket database defines objects and the support ticket server is further configured to receive requests to create support tickets from objects (Li discloses tickets being created using managed objects that are correlated to managed event from a network infrastructure that is queried  for supporting the ticket created  service (Li, [0087]);in [0083] the querying of the support service is disclosed), wherein in response to receiving a request to create support tickets from a particular object (Li discloses from a plurality of source events an root correlation information model on a management objects create a parent object ( the parent object is equated to a particular object) (Li, [0042])), the support ticket server creates a plurality of support tickets using the particular object by performing the following: employing an identifier of the particular object to submit one or more requests to the support ticket database to create a master ticket representing a network issue (Li discloses from qualified source tickets, a parent tickets being created that is the parent tickets and the other tickets are the child tickets where the parent ticket has the root cause of the fault where each source of the fault even has a object model in a database (Li, [0042]));  employing the identifier of the particular object to query the support ticket database to retrieve identifiers of a plurality of managed devices that are associated with the particular object (Li discloses  the parent object label (identified) ticket being used to query the child sources of the fault event ( the root source of the fault event is the particular network event) (Li, [0042]));   for each of the plurality of managed devices, employing the identifier of the managed device to create a support ticket that is associated with the master ticket (Li discloses  the parent object creating ticket being used to query the child sources of the fault event ( the root source of the fault event is the particular network event) (Li, [0042])). and which also represents the network issue that the master ticket represents (Li discloses the root source of the fault event is the particular network event of  the parent source creating ticket being used to query the child sources of the fault event (Li, [0042])).       

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Li’ s teachings with Bellini’s teachings in view of  Ritche’s teachings. One skilled in the art would be motivated to combine them in order to decrease the query time spend in identifying a root cause of a network fault so by identifying the source cause of a network fault, the search of multiple source  tickets for finding the root cause of a network fault will be avoided.
  
         Bellini in view of  Ritche and in view of LI do not disclose  the object was a company object.

         Arce discloses the object was a company object (Arce discloses the information in the workstation module ticket of an organization of many reasonable –sized organizations (Arce, [0062])) 

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Arce’ s teachings with Bellini’s teachings in view of  Ritche’s teachings, and in view of Li’s teachings. One skilled in the art would be motivated to combine them in order to address tickets regarding the same issue in an organization in a time efficient manner by resolving just the organization ticket issue by doing so all of the tickets regarding the organization will be addressed once. 
    
3d. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bellin in view of Ritche, in view of Li   as applied to claims 1 -5 and 10-12 above, and further in view of  COGGER et al. (hereinafter “COGGER”) (US 2002/0087383 A1).

Regarding claim 7, Bellini, Ritche, and li disclose the computer storage media of claim 5.

        Bellini in view of  Ritche and in view of Li do not disclose wherein the support ticket server is further configured to employ the association between the master ticket and the support tickets to close each of the support tickets when the network issue that the master ticket represents is resolved.  

      COGGER discloses wherein the support ticket server is further configured to employ the association between the master ticket and the support tickets to close each of the support tickets when the network issue that the master ticket represents is resolved (COGGER discloses creating service request by cloning an existing service request ; in addition, when a ticket that was indicated to be an entire organization ticket  is closed, tickets for  all of the devices  in  the organization ticket are also  closed  (COGGER, [0136];[0138]- [0139])).   
 
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate COGGER’ s teachings with Bellini’s teachings, in view of  Ritche’s teachings, and in view of Li. One skilled in the art would be motivated to combine them in order to close ticket regarding the same issue in an organization by closing the organization ticket by doing so all of the tickets regarding the organization will be closed.


      
3e. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bellin, in view of Ritche,  in view of  Li, in view of Arce as applied to claims 1 -6, 8,  and 10-12 above, and further in view of COGGER.
     
Regarding claim 9, Bellini, Ritche, Li,  Arce, and COGGER disclose the computer storage media of claim 8.

        Bellini,  in view of  Ritche, in view of Li, and in view of Arce do not disclose wherein the support ticket server is further configured to employ the association between the master ticket and the support tickets to close each of the support tickets when the network issue that the master ticket represents is resolved.  

      COGGER discloses wherein the support ticket server is further configured to employ the association between the master ticket and the support tickets to close each of the support tickets when the network issue that the master ticket represents is resolved (COGGER discloses creating service request by cloning an existing service request ; in addition, a ticket that was indicated to be an entire organization ticket  is closed for all of the device in the organization  when the organization ticket is closed  (COGGER, [0136];[0138]- [0139])).     
 
          It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate COGGER’ s teachings with Bellini’s teachings, in view of  Ritche’s teachings, and in view of Arce. One skilled in the art would be motivated to combine them in order to close ticket regarding the same issue in an organization by closing the organization ticket by doing so all of the tickets regarding the organization will be closed by closing the cloned  organization  ticket.
 

Bellin in view of Ritche as applied to claims 1 -4 and 10-12 above, and further in view of  Zovi et al. (hereinafter “Zovi”)  (US 2018/0005243  A1). 

Regarding claim 13, Bellini and Ritche disclose the computer storage media of claim 1.

         Bellini in view of  Ritche do not disclose wherein the support ticket server automatically creates the support ticket to represent the network issue by also performing the following: prior to submitting the one or more requests to create the support ticket, determining that another support ticket is already open for the particular managed device; querying the support ticket database to determine that a policy violation has been defined for the particular managed device or for the network issue that is defined in the alert; and based on the determination, submitting the one or more requests to the support ticket database to create the support ticket that associates the network issue with the particular managed device even though the other support ticket is already open.   

          Zovi discloses wherein the support ticket server automatically creates the support ticket to represent the network issue by also performing the following: prior to submitting the one or more requests to create the support ticket ( Zovi discloses an attestation ticket being sent before the tamper detection ( Zovi, [0233])), determining that another support ticket is already open for the particular managed device ( Zovi discloses the key of a terminal embedded in a ticket being authenticated by comparing the key in the ticket with the key in the ticket (by comparing the key of the terminal with the key in the key in the ticket, the ticket is being processed what carried the meaning the ticket is opened)  ( Zovi, [0236])); querying the support ticket database to determine that a policy violation has been defined for the particular managed device or for the network issue that is defined in the alert ( Zovi discloses a stored information having  blacklists and a white lists for tampering detection when information tickets a transaction database storing data ( Zovi, [0236]); in [0228] a transaction database being storing ticket information); and based on the determination, submitting the one or more requests to the support ticket database to create the support ticket that associates the network issue with the particular managed device even though the other support ticket is already open  ( Zovi discloses a first ticket being received; other conditions being analyzed for the validity of the first ticket; a temper detection ticket is sent to a temper detection that analyzes the first ticket by comparing authentication of the first ticket ( the first ticket is still open)  (Zovi, [0236])).     

     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Zovi’ s teachings with Bellini’s teachings in view of  Ritche’s teachings. One skilled in the art would be motivated to combine them in order to authenticate a first ticket by creating a second ticket while the first ticket is opened for tempering detection of a ticket effectively.

3g. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bellin in view of Ritche as applied to claims 1 -4 and 10-13 above, and further in view of  Grewal et al. (hereinafter “Grewal”)  (US 2008/0270659  A1). 

Regarding claim 14, Bellini and Ritche disclose the computer storage media of claim 1.

     Bellini in view of  Ritche do not disclose wherein the support ticket server is configured to: receive a request from a company to access functionality of the support ticket platform; in response to the request, query the support ticket database to determine that a hold has been defined for the company; and in response to determining that the hold has been defined for the company, blocking the company's request to access the functionality of the support ticket platform.  

      Grewal discloses wherein the support ticket server is configured to: receive a request from a company to access functionality of the support ticket platform Grewal discloses  a request from an organization requesting  to access a database (Grewal, [0028]); in [0032] the request is disclosed being submitted by an organization); in response to the request, query the support ticket database to determine that a hold has been defined for the company Grewal discloses grant or deny service requested by an organization based on a scheduled algorithm (an organization is equated to a company) (Grewal, [0038]); in [0037] an organization is requested ; and in response to determining that the hold has been defined for the company, blocking the company's request to access the functionality of the support ticket platform Grewal discloses based on the determination of the number of tickets, the request is denied ( an organization ticket being denied is equated to a ticket  of an organization being blocked) (Grewal, [020])).   
 
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Grewal’ s teachings with Bellini’s teachings in view of  Ritche’s teachings. One skilled in the art would be motivated to combine them in order to manage the number of tickets efficiently by denying a request when the number of requested tickets are too high by doing so the quality of service will not be degraded by a traffic created by a number of tickets.

3h. Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bellin in view of Ritche as applied to claims 1 -4 and 10-12 above, and further in view of  Jain et al. (hereinafter “Jain”)  (US 2016/0373944  A1). 

Regarding claim 15, Bellini and Ritche disclose the computer storage media of claim 1.

         Bellini in view of  Ritche do not disclose  wherein the support ticket platform also includes a scripting server, and wherein the support ticket database defines scripts and the support ticket server is further configured to receive requests to execute scripts on managed devices, wherein in response to receiving a request to execute a particular script on a particular managed device, the support ticket server causes a version of the particular script that is specific to the particular managed device to be executed by performing the following: querying the support ticket database to retrieve a version of the particular script that is not specific to the particular managed device; querying the support ticket database to retrieve one or more commands that are specific to the particular managed device; adding the one or more commands to the version of the particular script that is not specific to the particular managed device to create the version of the particular script that is specific to the particular managed device; and causing the version of the particular script that is specific to the particular managed device to be executed by the scripting server.   

      Jain discloses wherein the support ticket platform also includes a scripting server (Jaine discloses  a server that including diagnostics on client for troubleshooting based on application specification [0058] that defines diagnostics as a type of scripts) (Jaine, [0102])), and wherein the support ticket database defines scripts server (Jaine discloses Run diagnostics being on the IA Server databases being on server as server command  (Jaine, [0101])) and the support ticket server is further configured to receive requests to execute scripts on managed devices, wherein in response to receiving a request to execute a particular script on a particular managed device (Jain disclosed  in response to a request to alter a software version of a mobile handset device , a server command to the handset device is being altered (Jain, [0101])), the support ticket server causes a version of the particular script that is specific to the particular managed device to be executed by performing the following: querying the support ticket database to retrieve a version of the particular script that is not specific to the particular managed device (Jain disclosed following inquiries in a master store version information of a client (phone) being  requested  (Jain, [0063])); querying the support ticket database to retrieve one or more commands that are specific to the particular managed device (Jain disclosed predefined image of a device of a mobile device being found by comparing firmware and software version  in a customer Care –integrate customer ticket (Jain, [0102])); adding the one or more commands to the version of the particular script that is not specific to the particular managed device to create the version of the particular script that is specific to the particular managed device (Jain disclosed command being added to mobile hand device using command from a server  (Jain, [0099])); and causing the version of the particular script that is specific to the particular managed device to be executed by the scripting server (Jain disclosed the  server command  having the added command being installed to the mobile handheld device ( the installing of the updated server command is equated to executing the scripting server)  (Jain, [0101]; [0099])).       
 
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Jain’ s teachings with Bellini’s teachings in view of  
 
Regarding claim 16, Bellini, Ritche, and Jain disclose the computer storage media of claim 15.
         Bellini in view of  Ritche do not disclose  wherein the support ticket server causes the version of the particular script that is specific to the particular managed device to be executed by also performing the following: receiving results of executing the version of the particular script that is specific to the particular managed device; and submitting one or more requests to the support ticket database to store the results in association with a support ticket that is open for the particular managed device.    

      Jain discloses wherein the support ticket server causes the version of the particular script that is specific to the particular managed device to be executed by also performing the following: receiving results of executing the version of the particular script that is specific to the particular managed device (Jain disclosed new version of an client (phone) having added command being provided  (Jain, [0099])); and submitting one or more requests to the support ticket database to store the results in association with a support ticket that is open for the particular managed device (Jain disclosed the reporting error information of the alert condition of a device  being reported as diagnostic results sent to a server database  (Jain, [0101])). .    
 
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Jain’ s teachings with Bellini’s teachings in view of  Ritche’s teachings. One skilled in the art would be motivated to combine them in order to report the results about what version of a device is installed in the device by sending diagnostic results about a device detected version error to a database server by doing so the database server will be informed about the necessity to install an updated version of the device.  

Bellin in view of Ritche  as applied to claims 1 -4 and 10-12 above, and further in view of  Barry et al. (hereinafter “Barry”)  (US 7,225,249 B1). 

Regarding claim 17, Bellini and Ritche disclose the computer storage media of claim 1.

         Bellini in view of  Ritche do not disclose  wherein the support ticket platform also includes a report builder server and a report formatter server, and wherein the support ticket server creates and manages reports pertaining to managed devices by performing the following: receiving, from the report builder server, report objects;  submitting requests to the support ticket database to cause the report objects to be stored in the support ticket database; periodically sending the report objects to the report formatter server to cause the report formatter server to generate and return corresponding formatted reports; and submitting requests to the support ticket database to cause each of the formatted reports to be stored in association with a support ticket that is open for the managed device to which the formatted report pertains.  

      Barry discloses wherein the support ticket platform also includes a report builder server and a report formatter server, and wherein the support ticket server creates and manages reports pertaining to managed devices by performing the following: receiving, from the report builder server, report objects (Barry discloses  GUI builder option from a report manager server that built  a report when creating or editing a report (Barry, column 29, lines 55-60);  submitting requests to the support ticket database to cause the report objects to be stored in the support ticket database (Barry discloses report objects  being stored in  a  databased (Barry, column 17, lines 33-42 ); periodically sending the report objects to the report formatter server to cause the report formatter server to generate and return corresponding formatted reports (Barry discloses report request being sent periodically in order to edit the report formatted by a server before returned to client according  to a client format (Barry, column 27, lines 33-42 ); report formatted being disclosed in column 23, lines14-16; and submitting requests to the support ticket database to cause each of the formatted reports to be stored in association with a support ticket that is open for the managed device to which the formatted report pertains (Barry discloses a transaction request being received 
    
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Barry’ s teachings with Bellini’s teachings in view of  Ritche’s teachings. One skilled in the art would be motivated to combine them in order to customize report efficiently  using a report builder server and a report formatter server by enable a user to customize a report efficiently by using selection option provided by the report builder server and the report formatter server.
 
3j. Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Arce.

Regarding claim 18, Li discloses a method, implemented by a support ticket platform that includes a support ticket server and a support ticket database, for managing a plurality of network infrastructures, the method comprising:
    employing an identifier of the network object or the company object to submit one or more requests to the support ticket database to create a master ticket representing a network issue (Li discloses from qualified source tickets, a parent tickets being created that is the parent tickets and the other tickets are the child tickets where the parent ticket has the root cause of the fault where each source of the fault even has a object model in a database (Li, [0042]));    
       employing the identifier of the network object or the company object to query the support ticket database to retrieve identifiers of a plurality of managed devices that are associated with the network object or the company object (Li discloses  the parent object label (identified) ticket being used to query the child sources of the fault event ( the root source of the fault event is the particular network event) (Li, [0042]));  for each of the plurality of managed devices, employing the identifier of the managed device to create a support ticket that is associated with the master ticket Li discloses  the parent object creating ticket being used to query the child sources of the fault event ( the root source of the fault event is the particular network event) (Li, [0042]) and which also represents the network issue that the master ticket represents (Li discloses the root source of the fault event is the particular network event of  the parent source creating ticket being used to query the child sources of the fault event (Li, [0042])).  

        Li does not disclose receiving, by the support ticket server, a request to create support tickets using a network object or a company object.

        Arce discloses receiving, by the support ticket server, a request to create support tickets using a network object or a company object (Arce discloses a request to generate a ticket being generated by a TM server using information of a workstation module (workstation object is equated to workstation module) (Arce, [0062])).
   
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Arce’ s teachings with Li’s teachings. One skilled in the art would be motivated to combine them in order to process the support ticket efficiently  by using a support ticket server by doing so all of the tickets will be processed one location.


3k. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Arce as applied to claim 18 above, and further in view of Ritche.

Regarding claim 19, Li and Arce disclose the method of claim 18, further comprising: 
 in response to receiving an alert that defines a network issue, employing the retrieved information about the particular managed device to submit one or more requests to the support ticket database to create a support ticket that associates the network issue with the particular managed device (Arce discloses  the configuration of the workstation in a TM master database server being used to request tickets for the workstation using the copy of the ticket that was signed using a digital signature; where the access of the database is made using a control access model having modules (Arce, [0065]-[0066])).     
 
 in response to receiving an alert that defines a network issue, parsing the alert to obtain a service ID that is included in the alert; employing the service ID to query the support ticket database to retrieve information about a particular managed device.  
 
        Ritche discloses in response to receiving an alert that defines a network issue, parsing the alert to obtain a service ID that is included in the alert (Ritche discloses parsing information from an error alert for identifying a task type ( e.g. cannot connect, system slow or hanging) ( where task type identification is equated to   service ID)  (Ritche, [0063]-[0064] )); employing the service ID to query the support ticket database to retrieve information about a particular managed device (Ritche discloses database being looked up to  verify a required  particular  device before creating and issuing a job ticket about an error alert  (job ticket that is used for looking up the particular device identification in the database has type that is equated to a service ID)   (Ritche, [0037] )).   
 
     It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Ritche’ s teachings with Li’s teachings in view of Arce’s teachings. One skilled in the art would be motivated to combine them in order to generate a ticket safely by incorporating in the ticket  information about  the particular device identification associated with the ticket and by verifying the error alert is from the identified device store in the service ticket database by doing so a ticket will be generated accurately.
 
3l. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bellini in view of Ritche, in view of Li, and further in view of Stephan et al. (hereinafter “Stephan”) (US 2010/0031273 A1).
 
Regarding claim 20, Bellini discloses a method, implemented by a support ticket platform that includes a support ticket server and a support ticket database, for managing a plurality of network infrastructures ((Bellini discloses when a new incident from a device  is available to be worked by an agent in a ticketing system, in addition, several devices are disclosed sending incidents ( a support incident is equated to an alert; several devices are the method comprising: 
 
           Bellini  does not disclose the method comprising: employing the support ticket database to associate managed devices with service IDs; in response to receiving alerts that include service IDs, employing the service IDs to retrieve information about the associated managed devices from the support ticket database and employing the retrieved information to automatically create support tickets; employing the support ticket database to associate network or company objects with managed devices; and in response to receiving requests to create support tickets using network or company objects, employing the network or company objects to create one or more master tickets and support tickets for the associated managed devices and to arrange the support tickets hierarchically below the one or more master tickets.   

        Ritche discloses employing the support ticket database to associate managed devices with service IDs (Ritche discloses database being looked up to  verify a required  particular  device before creating and issuing a job ticket about an error alert  (job ticket that is used for looking up the particular device identification in the database has type that is equated to a service ID)   (Ritche, [0037] )); in response to receiving alerts that include service IDs, employing the service IDs to retrieve information about the associated managed devices from the support ticket database (Ritche discloses database being looked up to  verify a required  particular  device before creating and issuing a job ticket about an error alert  (job ticket that is used for looking up the particular device identification in the database has type that is equated to a service ID)   (Ritche, [0037] )) and employing the retrieved information to automatically create support tickets (Ritche discloses a service ticket mechanism build a ticket using specific task type, device, and passed information and alert that was parsed in the error alert ( by building a ticket, the ticket is also created); where the creating of the ticket is based on a request of a maintenance  task  type made to the service ticket mechanism (Ritche, [0065] ); the request of the disclosed in [0064]).      



      Bellini  in view of Ritche do not disclose employing the support ticket database to associate network or company objects with managed devices; and in response to receiving requests to create support tickets using network or company objects, employing the network or company objects to create one or more master tickets and support tickets for the associated managed devices and to arrange the support tickets hierarchically below the one or more master tickets.

         Li discloses employing the support ticket database to associate network or company objects with managed devices ( Li discloses  the parent object label (identified) ticket being used to query in a database the child sources of the fault event ( the root source of the fault event is the particular network event) (childs and parent sources are  equated to the managed devices) (Li, [0042])); and  in response to receiving requests to create support tickets using network or company objects, employing the network or company objects to create one or more master tickets and support tickets for the associated managed devices(Arce discloses  from qualified source tickets, a parent tickets being created that is the parent tickets and the other tickets are the child tickets where the parent ticket has the root cause of the fault where each source of the fault even has a object model in a database (Li, [0042])).

       It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Li’ s teachings with Bellini’s teachings in view of Ritche’ s teachings. One skilled in the art would be motivated to combine them in order to generate a master for a supporting ticket for manage devices by doing so creating a tickets for the subsequent devices will be faster.

 arrange the support tickets hierarchically below the one or more master tickets.   

         Stephan discloses arrange the support tickets hierarchically below the one or more master tickets (Stephan discloses secondary tickets being located hierarchically below a master ticket (Stephan, [0068])).   

        It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Stephan’ s teachings with Bellini’s teachings in view of JENG’ s teachings and Li’ s teachings. One skilled in the art would be motivated to combine them in order to  arrange tickets in an orderly manner by placing secondary tickets below a master ticket  by doing so secondary tickets can be located more efficiently by placing them below the master ticket that they are associated with.

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
 /ZI YE/ Primary Examiner, Art Unit 2455